Title: From John Adams to Jonathan DeWitt, 22 September 1798
From: Adams, John
To: DeWitt, Jonathan



To the Grand Jury of the County of Dutchess in the State of New YorkGentlemen,
Quincy Sept 22d1798


I have received and read with great pleasure your address of the first of Sept. which, in this kind of writing with a few explanations, may be confident as a model of sense & spirit, as well as of taste and eloquence.
Is there any mode imaginable in which contempt of the understanding and feelings of a nation can be expressed with so much aggravation, as by affecting to treat the government of their choice, as an usurpation?
If in some instances, marks of dissaffection have appeared in your state, it is indeed exceedingly to be regretted. If this has been owing to the influx of foreigners of discontented characters it ought to be a warning. If we glory in making our country an asylum for virtue in distress and for innocent industry, it behoves us to beware that under this pretext, it is not made a receptacle of malevolence and turbulence for the outcasts of the universe.
The conduct of France must not disgrace the cause of free governments. With the tears & the blood of millions she has demonstrated, that a free government must be organized and adjusted with a strict attention to the nature of man & the interests and passions of the various classes of which society is composed; but she has not made any rational apology for the advocates of despotick goverment. Society cannot exist without laws, and those laws must be executed. In nations that are populous, opulent and powerful, the concurrent interests of great bodies of men operate very forcibly on their passions and break down the barriers of modesty, decency, & morality; & can be restrained only by force. But there are methods of combining the publick force in such a manner as to restrain the most formidable combinations of interests, passions, indignation imagination & prejudice, without recourse to despotic goverment. To these methods it is to be hoped the nations of Europe will have recourse,rather than surrender all to military dictators or hereditary despots.

John Adams